Citation Nr: 0532361	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-18 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for bilateral 
hearing loss and tinnitus.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge (AVLJ) in September 2005.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is due to acoustic 
trauma in service.  

2.  The veteran's bilateral tinnitus is due to acoustic 
trauma in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 
2002); 38 C.F.R. § 3.385 (2005).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) defines 
VA's duties to notify and assist a claimant in the 
development of a claim.

Because this decision effects a complete grant of the 
benefits sought on appeal, appellate review of these claims 
may be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

The veteran's service medical records do not show that he 
received treatment for hearing loss during active duty.  On 
entrance examination in July 1997 his audiogram showed the 
puretone thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 hertz as 5+, 5+, 5+, and 5+, in the right ear, 
respectively, and 5+, 15+, 15+and 15+, respectively, in the 
left ear.  On separation examination in February 1971, his 
audiogram showed the puretone thresholds at the frequencies 
of 1000, 2000, 3000, and 4000 hertz as 0, 20, 30, and 30, in 
the right ear, respectively, and 5, 20, 30 and 30, 
respectively, in the left ear.  

However, the veteran reported at his personal hearing that he 
was involved in telecommunications, which involved being 
around teletype machines.  He also flew on numerous flights 
and his duties required him to be exposed to aircraft engine 
noise, frequently.  The veteran's service personnel records 
show that he was awarded the basic Aircrew Member Badge.

Private medical record dated in May 1986 reflects that the 
veteran reported bilateral high-pitched tinnitus.  He also 
reported decreased hearing since military service.  The 
diagnosis was tinnitus possibly secondary to high frequency 
loss due to noise exposure.  

An August 2001 audiological report form the veteran's 
employer, the National Park Service, shows a diagnosis of 
severe high frequency hearing loss with involvement in the 
speech range.  

The veteran reported in a March 2003 statement that he flew 
on Super Constellations (C121-R) airplanes that had 4 
reciprocating engines that generated a considerable amount of 
noise.  He also described his inservice duties and noted that 
the noise level was so loud during flights that in order to 
communicate with crewmates he had to raise his voice in order 
to communicate.  He indicated that he flew over 450 hours.  

The veteran submitted a March 2003 statement from a private 
physician.  The physician noted that the veteran had 
bilateral high tone neural sensory loss.  An audiogram was 
enclosed.  It was noted that when there are more than two 
speakers present or when there is significant background 
noise, it was difficult for the veteran to participate in 
conversation.  The physician stated that the veteran's 
findings could be secondary to noise exposure.  The physician 
noted that the veteran had more than 450 hours of flight time 
in a propeller driven airplane with reciprocating engines.   

VA examinations were conducted in August 2003.  On the 
audiology examination the veteran's medical history was 
reviewed.  The veteran reported a history of tinnitus since 
1985 or 1986.  The diagnosis was mild to moderate high-
frequency sensorineural hearing loss, bilaterally.  The 
audiologist noted that the veteran's hearing tests during 
service indicated that his hearing was within normal limits.  
The audiologist stated:

[The] claim for service connection 
for tinnitus and hearing loss 
previously denied in 2002 and 2003.  
There does not appear to be any new 
evidence to [contradict] those 
previous rating decisions.  Also 
hearing was noted to be within 
normal limits for rating purposes at 
time of separation, suggesting that 
hearing loss was not likely to have 
been incurred while in the service.  

A VA ear, nose and throat (ENT) examination was also 
performed in August 2003.  The veteran reported his medical 
history.  The veteran noted that he monitored audio equipment 
on C-121 cargo planes in Vietnam.  He recalled that the 
loudest exposure came during long trips on the C-121 
airplanes.  He reported that he has been experiencing 
difficulty in hearing since service.  He began noticing 
tinnitus in 1985 or 1986 when he was 40 years old and working 
in a quiet environment.  The tinnitus has been present since 
then.  The veteran reported that an audiogram was not 
performed at discharge from service.  The examiner reported:

In summary, we have no discharge 
audiogram, which would be very helpful; 
but in lieu of that by history, I would 
judge that at least a good portion of his 
high-frequency sensorineural hearing loss 
did result from the loud noise exposures 
while he was in the Air Force; and 
therefore, most of the hearing loss we 
are seeing is probably service related.  
However, the tinnitus did not occur then 
and the onset came much later, and that 
would not be service related.  

Criteria and analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his loss 
of hearing are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In written statements, as well as in testimony given at a 
September 2005 hearing before the undersigned AVLJ at the RO, 
the veteran reported that his duties included being exposed 
to airplane engine noise.  Further, the veteran's service 
medical records indicate that he was exposed to airplane 
noise.  Still further, the veteran's discharge documents 
reflect that he received the Airman's Crew Member Badge.  The 
Board finds that this veteran's statements and testimony in 
regard to his noise exposure are credible and consistent with 
his military service.  Further, the veteran has reported 
continuity of hearing loss since service discharge.  

The Board notes that a VA audiologist reviewed the record and 
indicated that his hearing loss was unrelated to service.  
While a VA physician and two private physicians noted that 
the veteran's inservice experiences may be related to some of 
his hearing loss.  

In regard to tinnitus the two VA physicians have indicated 
that his tinnitus is unrelated to service, while a private 
physician reported that his tinnitus is secondary to his high 
frequency hearing loss. 

Taking into consideration the veteran's inservice history, 
the examiners' comments regarding the veteran's exposure to 
acoustic trauma in service, the veteran's statements to the 
effect that he had hearing loss since service discharge and 
tinnitus on and off thereafter, the Board concludes that the 
preponderance of the evidence regarding hearing loss warrants 
service connection, and that the evidence regarding tinnitus 
is in equipoise.  Accordingly, with resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence warrants a grant of service connection for bilateral 
hearing loss and tinnitus.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


